 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the foregoing findings of fact and upon the entire record in the case, theTrial Examiner makes the following:CONCLUSIONS OF LAW1.The operations of the Respondent occur in commerce within themeaning ofSection 2 (6) of the Act.2.Local No. 52, United Tool and Die Makers of America, affiliated with theNational Independent Union Council, is a labor organization within themeaningof Section 2 (5) of the Act.2.The Respondent has not engaged in unfair labor practices, as alleged in thecomplaint, within the meaning of Section 8 (a) (1), (3), and (5) of the Act.[Recommendations omitted from publication.]LLOYD F.RICHARDSON,SR., LLOYD F. RICHARDSON, JR.,1 AND WILLIAML. RICHARDSON,D/B/A RICHARDSONMANUFACTURING COMPANYandLODGE No. 628, INTERNATIONAL ASSOCIATION OF MACHINISTS, AFL.Case No.13-CA 1361. July 9,1954Decision and OrderOn September 30, 1953, Trial Examiner Horace A. Ruckel issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent and theGeneral Counsel filed exceptions to the Intermediate Report and sup-porting briefs.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and finds merit in the Respondent's exceptions.1.The Trial Examiner found that the Respondent, by dischargingemployees Bartolomucci, Hambleton, and Hurley, who composed theUnion's shop committee, violated Section 8 (a) (3) and (5) of theAct.We do not agree.On the afternoon of January 27, 1953, Richardson instructed Bar-tolomucci to place his cut pieces of steel on pallets rather than directlyon the floor. The following morning, Richardson observed thatBartolomucci was continuing to stack the cut pieces directly on thefloor.He asked Bartolomucci why he had not followed his instruc-tions and Bartolomucci replied the night shift had not placed the cut1 Lloyd F. Richardson,Sr., is a partner and principal figure for the Respondent In thiscase and Is hereincalled Richardson.109 NLRB No. 5. LLOYD F. RICHARDSON, SR., ETC.137pieces of steel on pallets and he didn't see why he should 2Richard-son replied that "The next time I tell you to do something and you don'tdo it I am going to fire you."Bartolomucci, followed by Richardson,proceeded to where Hambleton was working and stated that he had agrievance.Although there was considerable conflict in the testi-mony as to what Richardson said, the Trial Examiner credited thetestimony of Bartolomucci and Hambleton that Richardson said "Allright, clock out."Richardson returned to the Respondent's office.Bartolomucci and Hambleton, who were joined by Hurley, the thirdshop committee member, proceeded to leave the Respondent's premiseswithout further discussion of the matter with any of Respondent'ssupervisors.The three were absent from the plant for about anhour during which time they discussed the incident over the telephonewith a union representative.When they returned to the plant, Rich-ardson met them at the door, tendered their checks, and stated "Youquit, you walked off the job."The employees denied that they hadquit, and left without taking their checks.At the hearing, the Respondent contended that the three employeeswere discharged for cause, i. e., leaving their job during working hourswithout permission, in violation of established company rules.About2 weeks before the discharges, 1 of the partners instructed the shopcommittee members that "anytime when anyone had a grievance orthere was any union business to be conducted . . . to come to theoffice and check out with Mr. Gray and then go ahead and discuss itand when you finish to check back in."Richardson testified that thisrule was promulgated to eliminate the congregating of employees onthe plant floor during working hours and to assist management inkeeping an accurate record of actual time spent in production 3The Trial Examiner found that Richardson's statement to "clockout" constituted permission to quit work.He then reasoned that whenthe three employees left the plant to confer with the union representa-tive, their departure was at most a technical violation of the Respond-ent's rule (to check with Mr. Gray in the office before discussing agrievance or conducting union business and to check back in after itscompletion) since the purposes of the rule were served.The TrialExaminer found further that the Respondent's reasons for the termi-nation of these three employees, as stated at the time of their termi-2 Richardson testified without contradiction that the employees of a relieving shift con-tinued the operating procedures of the prior shift unless contrary instructions were givenand that none had been given to the night shift. Thus, if Bartolomucci had followed theinstructions given him on the afternoon of January 27, the night shift employees wouldhave also placed the cut pieces of steel on pallets instead of directly on the floor.8 The practice when an employee wished to absent himself from the plant forpersonalreasons was to get permission from one of the partners before leaving and to make a nota-tion of the time absent on his work slip at the end of the day. This rule does not appearto be involved in the instant proceeding however,asa grievancewas involved and it wasnot contended that either of these three employees requested permission from either of thepartners to leave the plant for personal reasons. 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDnationand at the hearing, were inconsistent.He thus concluded thatthe reasonsadvanced by the Respondent were mere pretexts, that thereal reasonfor their terminations were union membership and acti-vities, and that their discharges, therefore, were in violation of Section8 (a) (3) of the Act.We do not agree.In his analysis of this issue, the Trial Examiner appears to haveoverlooked certain factors.There is no doubt that the granting ofpermission to clock out for personal reasons would constitute per-mission to quit work and leave the plant, and to make a notation ofthe time absent on the employee's work slip upon his return.Noneof the three dischargees, however, requested permission to leave theplant for personal reasons. Instead, a grievance was to be discussed,or union business conducted.We must, therefore, look to the rulethat had recently been promulgated at the plant concerning grievancesand conducting -union business to determine the meaning of the words{`clock out" as used by Richardson.As already indicated, the 3dischargees were informed about 2 weeks before their terminationsthat they must check out in the office with Mr. Gray before discussinga grievance or conducting union business and check back in after itscompletion.Thus with respect to grievances and conducting unionbusiness, the words "clock out" could have meant nothing else butto follow the requirements of this plant rule.The three dischargees(lid not do so. Instead, they walked directly past the office and leftthe Respondent's premises, without telling Gray or anyone else whythey were leaving, where they were going, or when they would return.In these circumstances, Nye believe that the violation of the Company'srule was not merely technical, as the Trial Examiner termed it.Norwe find the reasons advanced by the Respondent for their dis-charges; at the time of their termination and at the hearing, to beinconsistent.At the time of the discharges, Richardson said "Youquit, you walked off the job."At the hearing, the Respondent'sdefense was that the men were discharged for the violation of a com-pany rule. In our opinion, Richardson's statement, "You quit, youwalked off the job," in the circumstances in which it was made, haddirect, clear, and unmistakable reference to the plant rule againstleaving on union business without first checking out with Mr. Grayas they had previously been instructed to do.Nor is this opinionweakened by the excerpts from the Illinois unemployment compensa-tion hearing which are quoted by our dissenting colleague. Indeed,Richardson's quoted testimony shows that Bartolomucci, Hambleton,and Hurley were supposed to check out with Gray to handle thealleged grievance, and although he stated that lie would have letthem go if they had asked him, the fact remains that he told themto "clock out" and that they did not do so. LLOYD F. RICHARDSON, SR., ETC.139.The-facts.in this case cannot be viewed in isolation.Bartolomucci,the key figure in the case, had been instructed by Richardson to placecut pieces of steel on pallets rather than directly on the floor.Hefailed to follow instructions.When Richardson, the followingmorning, called his attention to his failure, Bartolomucci answeredin an insubordinate manner.Bartolomucci then and there droppedhis work to speak to another employee, who was also on the shopcommittee, about an alleged "grievance."When Richardson askedhim why he did so, he said he had a "grievance." Instructed to takeup the matter as a "grievance," he again showed an insubordinateattitude by leaving the plant premises in concert with the other twoshop committeemen in violation of the plant rule.They absentedthemselves for an hour without disclosing to management the reasonfor their absence.Thus, when they returned, after this unexplainedconduct, Richardson's statement to them about their leaving the plantwas an obvious reference to a chain of events characterized not onlyby acts of insubordination but also by a violation of a plant rule.Viewed thus, the facts, and the obvious inferences derived from thefacts, can lead to only 1 conclusion, and that is that the 3 employeeswere discharged, as we have already indicated, for cause, and notin violation of Section 8 (a) (3) of the Act.We note that our dissenting colleague places particular emphasison "manifestations of the Respondent's animosity towards the Union."In doing so, he refers to occurrences of more than a year before theevents giving rise to this proceeding. It is, of course, in directcontravention of Section 10 (b) of the Act to rely on conduct occur-ring prior to the 6-month statutory period as evidence of unfair laborpractices.We would call attention to the fact that there is far moreimmediate evidence as to events that occurred-not more than ayear earlier-but the verymorning of the dischargeswhich are muchmore material and relevant in appraising this situation.Bartolo-mucci's failure to follow instructions on January 27 and January 28,his insubordination when reprimanded, his leaving the plant premiseswith the other 2 in violation of the plant rule, and the absence of the3men for an hour without apprising management-all on January28-cast, in our opinion, considerably more light on the reasons forthe discharges than the occurrences of more than a year earlier.Accordingly. we shall dismiss the Section 8 (a) (3) allegations ofthe complaint.The Trial Examiner found that by discharging these three em-ployees, the Respondent destroyed the effectiveness of the shop com-mittee of which they were members, thereby also violating Section8 (a) (5) of the Act.However, as we have found that these em-ployees were discharged for cause, we, necessarily, find that their 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarge did not constitute a violation of Section 8 (a) (5) of theAct, and shall accordingly, dismiss this portion of the complaint.42.During the hearing, the complaint was amended to allege that theRespondent refused to bargain in violation of Section 8 (a) (5) byunilaterally granting a wage increase to its employees on February13, 1953, when collective-bargaining negotiations were in progress.The Trial Examiner did not mention this allegation in his Inter-mediate Report and made no findings based thereon. The GeneralCounsel excepted to the Trial Examiner's failure to find a violationof Section 8 (a) (5) based on this allegation.The issue was fullylitigated at the hearing.The Union's proposed contract, forwarded to the Respondent onNovember 14, 1952, provided for a wage increase. This proposal wasdiscussed at the initial bargaining session on January 19, 1953, butno agreement was reached. On February 13, at 2: 30 p. in., Richard-son requested Alternate Shop Committeeman Moss to approve a 6-per-cent general wage increase to all employees and merit increases tosome.Moss had no objection to the'increases but stated that he wouldhave to get in touch with the union representative or 1 or 2 of the othercommitteemen.Thereupon Moss attempted to reach the union repre-sentative and Hambleton and Hurley, but was unable to do so.Hedid, however, get in touch with Bartolomucci, who stated that he hadno objection to the proposed wage increases.The Respondent there-upon distributed the checks reflecting the wage increases.At thenext bargaining session, the union representative stated that thegranting of the wage increases was a violation of the Act.However,no protests were made by the Union at any of the subsequent bargain-ing sessions, and, indeed, at these meetings with management the unionrepresentative even sought an additional wage increase.The General Counsel contends that the Respondent did not give theUnion adequate notice of the proposed wage increases, thus denyingtheUnion an opportunity to bargain concerning this matter, andpoints to the fact that some checks reflecting the wage increases hadbeen made out in the office before Richardson requested Moss' approvalfor the increases. It is undisputed, however, that none of these checkswere distributed prior to the approval by Moss and Bartolomucci anditwould be mere speculation to surmise what action the Respondentwould have taken if their approval had not been received.Not onlywere Moss and Bartolomucci notified of the proposed increases bythe Respondent but they gave their approval to the increases withoutever requesting additional time to discuss the matter.Furthermore,4As we have found that the three individuals were discharged for cause, we cannotagree with our dissenting colleague that by the discharges the Respondent destroyed theUnion's effectiveness as the bargaining representative.Indeed, as we view the facts ofthis case,the three committeemen in conducting themselves as they did on January 28,rather than the Respondent,must bear the full brunt of responsibility. LLOYD F. RICHARDSON; SR., ETC.141there is no showing that the Respondent, at any time before or afterthe increases, failed or refused to bargain in good faith. In view ofthese facts, we believe that the Union acquiesced in the Respondent'sdecision to grant wage increases and that therefore the Respondentdid not thereby violate Section 8 (a) (5) of the Act.We think that the facts in this connection are clearly distinguish-able from those in theCrown Zellerbachcase cited in the dissent. Inthat case, the Board found that effective notice of proposed piece-ratechanges had not been given to the union nor had the changes beenestablished through bilateral action because the only committeemanwho had knowledge of and had approved the piece-rate changes wasthe sole employee affected by those changes. In the present case, how-ever, all employees, and not just Alternate Committeeman Moss, wereaffected by the proposed increases, and Committeeman Bartolomucci,who was no longer an employee of the Respondent, could not receiveany financial benefit from the increases.Nor can we agree with himthat theTomlinsonandTower Hosierycases are apposite. In thosecases, the employer did not wait for the reply of the bargaining repre-sentatives but forthwith put into effect changes in terms and condi-tions of employment.Here, not only were Moss and Bartolomuccinotified of the proposed changes, in person and by telephone, but theyactually gave immediate approval to them. Furthermore, as we viewthese facts and circumstances, it would be utterly unrealistic for theBoard to adopt a rule that bargaining representatives may acquiescein proposed changes, make no assertion that the notice given themwas insufficient, and later allege the commission of unfair labor prac-tices because of these very changes in terms and conditions.Finally,we can perceive no sound basis whatever for prescribing that notice ofproposed changes must be given to "the most skilled union representa-tive at the bargaining table," as our dissenting colleague apparentlysuggests.To establish such a rule would place an employer in thewholly impossible position of having to determine whom, among theunion's representatives, he regards as the most effective or important.We shall, therefore, also dismiss this portion of the complaint.5In accordance with the foregoing, we shall dismiss the complaint inits entirety.[The Board dismissed the complaint.]5 The complaint also alleged a refusal to bargain in good faith in violation of Section8 (a) (5) in that the Respondent refused to meet with the Union after March 17, 1953, byconditioning further bargaining on the presence of the union committee;and by makinga secret recording of one of the bargaining sessions.The Trial Examiner found no meritin these allegations.As no exceptions were filed with respect thereto, we shall adopt theTrial Examiner's finding.The Trial Examiner likewise found no merit in the allegationthat Bartolomucci was discriminated against in violation of Section 8 (a) (3) by a reduc-tion in his hours of work and job content. No exceptions were filed thereto, and,accord-ingly, we also adopt this finding. 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDMEMBER PETERSONtconcunrnIYg :I concur in the result reached by Chairman Farmer and MemberRodgers, but I do not join in the entire content of their opinion.Member Murdock, that upon the entire record the evidence pre-ponderates in favor of finding that the Respondent violated Sections8 (a) (1), (3), and (5) of the Act. I therefore agree that the com-plaint should be dismissed in its entirety.MEMBER MURDOCK, dissenting :In my opinion, the record amply supports the Trial Examiner's find-ings that Bartolomucci, Hambleton, and Hurley, members of theUnion's shop committee, were discharged because of their union ac-tivities in violation of Section 8 (a) (3) of the Act, and thatthe Respondent's action in doing so was calculated to, and in fact did,subvert the Union's effectiveness as the bargaining representative ofthe Respondent's employees in violation of Section 8 (a) (5). I also,believe that the record refutes the majority's finding that the Respond-ent's granting of a wage increase to its employees was made in goodfaith and did not come within the proscriptive ambit of Sec-tion 8 (a) (5).Like my colleagues, I heartily agree that the "facts in this case can-not be viewed in isolation."The pertinent facts, as disclosed by therecord, establish that in the fall of 1951 the Union commenced its initialdrive to organize the Respondent's employees.Coincident thereto,.f our employees were discharged.Shortly thereafter the IndependentEmployees Association was formed, with the assistance of the Re-spondent, and a.contract was executed on January 2, 1952, betweenthe Independent and the Respondent.Bartoloinucci, who was activein forming the Independent and later became its first vice president,testified without contradiction to a conversation with Lloyd Richard-son, one of the Respondent's partners.Richardson,. referring to thefour dischargees, stated "Well, we got rid of these fellows.Therewon't be no union coming in here." Bartolomucci further testifiedagainwithout refutation, that with respect to the contract with theIndependent, Richardson commented that "Well, this will keep them[the Union] out for three years." In spite of these manifestations ofthe Respondent's animosity towards the Union, which my colleaguesapparently ignore, but which I believe the Trial Examiner properlyconsidered as background evidence in assessing the Respondent's sub-sequent unlawful conduct," the Union later won an election and ob-tained a Board certification on September 18, 1952, as the bargainingrepresentative of the Respondent's employees.SeeN. L. R B v. Frederica Clausen, d/b/a Luzerne Hide & TallowCo, 188 F. 2d 439(C.A. 3), cert. denied 342 U.SS.868;Gagnon Plating and Manufacturing Company,97 NLRB 104. LLOYD F. RICHARDSON, SR., ETC.143Bartolomucci was instrumentalin the Union's successful organiza-tionalcampaign.At a meeting of the Union held at his home in June1952, notice of which was posted on the Respondent's bulletin board,Bartolomucci,as wellas Hambleton, was selected as temporary union-shop committeeman.The Union immediately apprised the Respond-ent ofthis selection.On November 5, 1952, after the Union's certi-fication, Bartolomucci, Hambleton, and Hurley were selected by theRespondent's employees as permanent shop committeemen,and againthe Respondent was so notified.These three committeemen, togetherwith Grand Lodge Representative LaFont, represented the Respond-ent's employees at the initial bargaining conference held on January19, 1953,.and at a succession of conferences held: thereafter.On January 15, 1953, some 4 days prior to the firstscheduled con-ference between the Respondent and the Union, Richardsoninformedthe committee of the rule which the Respondent would henceforthmaintaingoverning absences from work occasioned by union business.No such rule obtained when the Respondent's employeeswere active inthe Independent.Richardson repeatedly admitted at thehearing, andthe majority fully acknowledges, that the reason for therule was two-fold : to permit the Respondent to keep a record of the employees' pro-ductive working time, and to prevent the employees fromcongregatingon the production floor to discussunion businessduringworkinghours.On the morning of January 28, 1953, Richardson admonished Bar-tolomucci for failing to follow the instructions given him the previousday.Bartolomucci thereupon proceeded to where Hambleton wasworking and informed the latter that he had a grievance.Richardsonapproached and asked Bartolomucci what he was doing talking toHambleton.Both replied that Bartolomucci had a grievance.Ac-cording to the testimony of Bartolomucci and Hambleton,Richardsonstated,"All right, clock out."Richardson testified that he said "Getyour Committee and come to the office." The Trial Examiner creditedBartolomucciand Hambleton.Following this conversation, Richardson walked to the office.Bar-tolomucci and Hambleton, accompanied by Committeeman Hurley,proceeded to a passageway next to the office where they commenced adiscussionin full view of Richardson.Deciding that the matter wasone forconsideration of the Grand Lodge representative, LaFont, thethree men left the plant and drove to a local establishmentto tele-phone LaFont.Approximately an hour later, the menreturned tothe plant where they were met by Richardson with their paychecksalready drawn.Richardson proffering the checks to the men, in-formed them, "You quit, you walked off the job."After unsuccess-f ully attemptingto reassureRichardson that theyhad not quit, andrefusing to accept their pay, the men left the plant. 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDMy colleagues apparently do not question the propriety of the TrialExaminer's resolution of the issue of credibility presented by Richard-son's statement that Bartolomucci and Hambleton should "clock out"to consider the grievance. Instead, the majority quarrels with theTrial Examiner's finding that the violation of the rule was at mosttechnical because its purposes were served, contending that he ap-parently "overlooked certain factors" in assessing just what Richard-son meant when he used the term "clock out."The majority notes thatthe Respondent had in effect at the time of the discharges a companionrule governing absences for personal reasons.Pursuant to this rule,an employee's absence would be excused if he obtain prior permissionto leave the plant from one of the Respondent's partners, such as Rich-ardson.Reasoning that the three men did not leave the plant onbusiness of a personal nature, my colleagues conceive that Richardson'spermission to quit work could not possibly operate to excuse theirabsence because "with respect to grievances and conducting unionbusiness, the words `clock out' could have meant nothing else but tofollow the requirements of this plant rule [by notifying bookkeeperGray]."Then, observing that the men did not do so, the majorityconcludes that "they walked directly past the office and left the Re-spondent's premises, without telling Gray or anyone else why theywere leaving, where they were going, or when they would return,"and that this conduct "was not merely technical, as the Trial Ex-aminer termed it."Apart from the obvious fact that the Trial Examiner consideredthese "certain factors" at length in making his findings in this con-nection, I am satisfied that Richardson's recorded testimony, to whichthe majority nowhere adverts, vindicates the Trial Examiner's obser-vation that Richardson's permission to "clock out," given in theknowledge that the men were discussing a grievance, satisfied the com-pany rule and excused the committeemen's absence from work.OnApril 16, 1953, Richardson testified before the Division of Unemploy-ment Compensation of the State of Illinois concerning the dischargesof Bartolomucci, Hambleton, and Hurley.That testimony, whichwas read into the record in this proceeding, and which is properlybefore us,' reads as follows :The REFEREE: Let me ask you, suppose they [Bartolomucci,Hambleton, and Hurley] had clocked out, as you suggested andwere told, and they decided on their own to go to see Mr. LaFont.Would there have been any objection by you if they told youabout it in advance?Mr: RICHARDSON :If they had asked me, I would have letthem go.7 SeeAerovo® Corporation,104 NLRB 246, and. 211 F. 2d 640 (C. A D. C.). LLOYD F. RICHARDSON, SR., ETC.145The REFEREE : Suppose they didn't ask you and they hadclocked out.Would you have felt that was the wrong thing to do?Mr. RICHARDSON : That is a hypothetical thing.The REFEREE : I am trying to determine whether it was thefailure to clock out and the fact that they left withoutMr. RICHARDSON : The fact that they failed to clock out, todistinguish the time they were on their grievance from the timethey were working.The REFEREE : In other words, the company wants to pay themonly for productive time?Mr. RICHARDSON : Right.And by checking out this way, wenever have any argument as to whether they are neglecting orattending to grievance procedure or whether they are working.In other words, it is clear cut.The REFEREE : I understand. If having clocked out they spendtheir own time, in effect, whether outside the door or two blocksaway from the door, the company wouldn't be too vastlyconcerned?Mr. RICHARDSON : Not vastly concerned because in this case,the fact that they check out separates their work time from theirother time.That is what we are interested in.The REFEREE: That was the gist of the thing, so you weren'tpaying them for idling on company business.Mr. RICHARDSON : Either their idling or anybody that wants totalk to them.The REFEREE :... The point was made by Mr. Hurley, I thinkthat you, as co-owner, being well aware of what was transpiring,itwas in effect notice to the company there should be a differencein handling time. In other words, telling you was as good astelling Gray.Mr. RICHARDSON : I told them to check with the office.,Some-times I am not there.[Emphasis supplied.]The foregoing testimony convinces me that Richardson's directionto "clock out" conveys a meaning distinctly at odds with the inter-pretation placed upon the phrase by the majority and entirely inconsonance with that drawn by the Trial Examiner. In this testi-mony, Richardson stated with positive clarity that the Respondentwould not have been concerned by absences due to union business,regardless ofwherethey took place, so long as the Respondent wasapprised of the time thus consumed and the absences did not entaildisruption of productive work.Moreover, Richardson's response tothe referee's question concerning whether notice to him was as effec-tive as notice to Gray in satisfying the Respondent's rule is clearlyinconsistent with the majority's assertion that the phrase "clock out" 146DECISIONSOF NATIONAL LABOR RELATIONS BOARDcould have meant nothing else but inform bookkeeper Gary, and Grayalone, of the intended absences." In light of this testimony, theinconsistency between the Respondent's defense at the time of thehearing that the three committeemen were -discharged for failing toheed the Respondent's rule, and Richardson's statement at the timeof their separations that the men were discharged because "Youquit, you walked off the job," becomes readily apparent.In my opinion, the entire community of facts in this case, includ-ing as they do the Respondent's unconcealed animosity towards theUnion expressed a little over a year prior to the discharges,its assist-ance to the Independent, its knowledge that the committeemen hadtransferred their allegiance from the Independent to the Union, andthe summary discharge of the three elected representatives of theemployees when the Respondent knew they were processing a griev-ance, fully justified the inferences drawn by the Trial Examiner thatBartolomucci, Hambleton, and Hurley were in fact discharged be-cause of their activities on behalf of the Union in violation of Section8 (a) (3) of the Act.Viewing the case in this posture, it seems manifest that the Re-spondent's discharge of the committeemen was calculated to, and didin fact, destroy the Union's effectiveness as the bargainingrepresenta-tive of its employees in violation of Section 8 (a) (5).Certainly, iffurther evidence be needed to fortify this conclusion, a brief recapitu-lationof the bargaining history should suffice.The entire committeeattended the bargaining conferences on January 19 and 28, the dateon which they were discharged.They continued to attend the con-ferences during February and the early part of March.On March 30,the Union's Grand Lodge representative appeared alone at the bargain-ing conference.In response to a question from one of the Respond-ent's representatives, the Union's delegate informed theRespondentthat he was unable to obtain any employees to serve on the shop com-mittee with him.During conversations in the first week in April,and again on May 4 when negotiations collapsed, the Union's rep-resentative once more informed the Respondent of his singular lackof success in procuring employee representation on the bargainingcommittee.These circumstances clearly demonstrate the awesomeimpact of the Respondent's discharge of the committeemen upon thehinds of its employees.As the Trial Examiner observed, the im-pression plainly left with the employees was that if the committee couldnot help itself in obtaining reinstatement, it surely could not help8The majority's assertion that the Respondent's rule governing absences on union busi-ness could only be satisfied by checking out with Gray meets with further contradiction byRichardson 's testimony concerning what bad occurred on Febiuaiy 13, 1953, the date onwhich the Respondent awarded its employees a wage increaseRichardson testified that,lie called Nloss into his office to discuss the increase and later sent Moss to poll the em-ployees about the matterTheie is no suggestion that Moss (lid, of was required to, "clockout" with Gray In fact, Moss was paid for the time thus spent LLOYD F. RICHARDSON, SR., ETC.147them as their bargaining representative.Certainly, it requires nostretch of the imagination to discern that the employees' disinclina-tion to serve on the shop committee reflected their belief that they, likethe turtle, might also survive longer if they did not stick their necksout.In its attempt to undermine and discredit the Union, the Respondentdid not merely stop at discharging the employees on the bargainingcommittee.At 2: 30 p. in. on February 13, 1953, without further dis-cussion of wages at a bargaining session, Richardson called employeeMoss into his office.According to Moss, who was called as a witnesson behalf of the Respondent, Richardson first inquired whether Mosswas an alternate committeeman.Receiving an affirmative reply, Rich-ardson asked Moss whether he had any objection to a specified wage in-crease which the Respondent was going to grant to its employees thatday.Moss said that he did not.Richardson then stated that Mossshould contact "Bartolomucci or Hambleton or Hurley," and "alsoLaFont."At Richardson's suggestion, Moss called LaFont.Receiv-ing no answer, Moss telephoned Bartolomucci. Informed of the pro-posed increase, Bartolomucci, who had been discharged some 2 weekspreviously, stated that he had no objection to the increase.Moss thentelephoned Hambleton and Hurley without success. Thereupon, Rich-ardson requested Moss to poll the men in the plant to ascertain if theyhad any objection to the wage increase.This having been done, Rich-ardson instructed Moss to proceed to the homes of Hurley and Hamble-ton to obtain their approval.Moss could find neither of the men athome, and returned to the plant.Within 5 to 10 minutes after Moss'return, the Respondent commenced distributing its paychecks reflect-ing the wage increase.According to Richardson, these checks hadbeen drawn prior to his requesting Moss' approval of the increases.At the next bargaining conference on February 25, Richardson forthe first time presented LaFont with a wage schedule of job classifica-tions which reflected the increases granted on February 13.LaFontreplied, "Don't you know that that is a violation of the law to put awage increase into effect, especially during the period of negotiationswithout the approval of the union?"His question went unanswered.At subsequent bargaining conferences, the Union proposed that wageschedules reflecting greater increases be agreed upon.The majority finds that the Respondent's granting of the wage in-creases was made in good faith and was not violative of Section 8 (a)(5).In doing so, they find that because the Respondent notified Mossand Bartolomucci of the proposed increases, the Union was therebyadequately apprised of the matter before the increases were actuallyput into effect.Accordingly, they conclude that because Moss andBartolomucci did not request additional time to discuss the increases,334811-55-vol. 109-11 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDand because LaFont protested against the increases only once andlater additional increases were sought, the Union thereby acquiescedin the Respondent's earlier action.My colleagues do not dispute that on November 5, 1952, the Unioninformed the Respondent that Bartolomucci, Hambleton, and Hurleyhad been elected as the shop committeemen for the Respondent's em-ployees.Nor do they dispute that these three men, together withGrand Lodge Representative LaFont, were the only authorized rep-resentatives certified to the Respondent as such, and were the onlyrepresentatives to appear on behalf of the employees at the bargainingconferences preceding the increased wage award.The Respondenttherefore knew with whom it had to dealsMoreover, the recordplainly demonstrates that the Respondent had established a patternfor notifying the Union about impending bargaining conferences andthe matters to be considered.This pattern, from which the Respond-ent never deviated prior to the wage increases, shows the Respondentas addressing its communications exclusively to the Grand Lodgerepresentative.In fact, on February 13, the date on which the wageincreases were granted, Richardson insisted that Moss contact LaFontconcerning their award.This course of conduct clearly suggests thatthe Respondent was fully aware that notice to LaFont, certainly themost skilled union representative at the bargaining table, was neces-sary in order to enable the Union to respond effectively to the wageproposal.Its failure to apprise LaFont is, in my opinion, but an-other of the many instances of the Respondent's determination tocircumvent the authorized bargaining representative and deprive himof any voice in establishing the employees' wage structure ioBut even assuming, as the majority assures us, that the Respondent'snotice to the Union was properly directed, I fail to perceive how mycolleagues can seriously contend that the Union's duly authorizedbargaining committee was afforded sufficient time to consider thewage matter, or that the Union subsequently acquiesced in theRespondent's unilateral action.The Respondent conceded that itsdecision to grant the wage increases was reached prior to February13, and acknowledged that the paychecks reflecting these increaseswere drawn up before the Respondent made its colorable and in-effectual attempt to obtain the Union's approval.Both the amountof the increases, and the manner in which they were to be distributed,unilaterally predetermined by the Respondent during a period inwhich the Union had presented wage proposals for bilateral con-sideration, were made known by the Respondent for the first time at2: 30 p. in. on the day on which the increases were made effective.The first person whose consideration and approval was sought was9 SeeCruwn ZellerbachCorporation,95 NLRB 753.20 Ibid LLOYD F. RICHARDSON, SR., ETC.149Moss,an employee with whom the Respondent had never before dealtconcerning its employees' terms and conditions of employment.Solicited in the presence of several of the Respondent's officials, Moss'approval was quickly given.Significantly, Moss was then instructedto contact LaFont, Hambleton, Hurley, and Bartolomucci for theirconsideration and approval.Only Bartolomucci was reached.Mossthen was directed to poll the employees.This was done.Moss wasthen-instructed to visit the homes of Hambleton and Hurley.Neitherone washome.Upon Moss' return, the increases were distributed,less than 2 hours after their award was proposed.What was theRespondent's purpose in attempting to contact LaFont, and laterattempting to contact Hambleton and HurleyafterBartolomuccihad manifested his assent, andafterMoss had telephoned Hambletonand Hurley without success, unless the Respondent was aware thatonly LaFont and the entire shop committee was the proper agencyto consider and approve the Respondent's wage plan?Why didthe Respondent, with such precipitate haste, effectuate the increaseswhen it might have contacted LaFont and the committeemen laterthat day or the next, or even at a bargaining conference scheduledby the parties for February25, lessthan 2 weeks hence?Why didthe Respondent poll the employees without first permitting theirskilled, authorized representative to advise them of the impact ofthese proposals upon the Union's bargaining strategy?These ques-tionsgo to the very heart of the Respondent's bona fides in grantingthe increases.They beg for answers. Summarily finding that theRespondent acted in good faith, my colleagues supply none.In my opinion, these questionssuggestbut one answer : TheRespondent, havinggonethrough the motions of attempting to notifythe authorized union representative concerning a wage increase whichithad unilaterally predetermined, was intent upon avoiding anygenuine bargaining with those representatives with respect to theissue and,for no cogent reason, so timed the wage award as to pre-clude any effective consideration of the proposal by the Union.Thecases are too numerous to require extensive citation in which theBoard and the courts have found that an employer fails to bargainin good faith where proposed changes in the terms or conditionsof employment are placed in effect without affording the employees'bargaining representatives sufficient time in which to consider thematters 11InTower Hosiery Mills, Inc.,with court approval, theBoard ruled that notice of a proposed wage increase received bythe union only 2 days before the effective date of the increase, those2 days being Saturday and Sunday, "served merely to notify theUnion ofa fait accompli."I submit that notice to the Unionherein,I 'E.g, Tower Hosiery Mills, Inc.,81 NLRB 658, 662, enfd.180 F.2d 701(C. A. 4),cert. denied 340 U. S. 811 ;Tomlinson of High Point,Inc.,74 NLRB 681, 687. 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuch as it was,given but 2 hours before theincreasesbecome effective,served the same purpose.Although I believe the tactics of theRespondent completely negatives the Respondent's asserted good faith,I would further note that the majority's finding of good faith is notdispositive of the issue of a violation. In theTower HosieryandTomlinson12 cases cited, it was held that the failure to give adequatenoticeof such proposed action is aper seviolation of Section 8 (a) (5).To further support their finding that the Respondent did not offendSection 8 (a) (5) of the Act by granting the wage increases, mycolleaguesobserve that the Union acquiesced in the Respondent'saction by the failure of Moss and Bartolomucci to ask for additionaltime to consider the matter, and by the Union's protesting the in-creasesbut once thereafter and requesting additionalincreases.Apart from the obvious fact that neither Moss nor Bartolomuccipossessedthe authority to bind the Union'13I am at a lossto under-stand how the Union's vigorous protestation against the increases atthe February 25 bargaining session, and its insistent demands there-after that the Respondent's wage schedules contain higherincreasesthan those already granted, portrays acquiescence. I know of nomore impressive format for registering objection than that disclosedby the Union;nor amI aware of any doctrine that an objection mustbe made more than once.Viewing the facts in their entirety, I am firmly convinced that therewas bad faith in connection with the grant of the wageincreaseswithout adequate notice to the Union and that in any event theRespondent's conduct was in this respectper sea violation of Section8 (a) (5) of the Act.MEMBER BEESON took no part in the consideration of the aboveDecision and Order.22 See footnote 11,supra.13 See footnote9, supra.Intermediate ReportSTATEMENT OF THE CASEPursuant to a first supplemental charge filed on June 19, 1953,1 by Lodge No. 628,International Association of Machinists, AFL, herein called the Union, the GeneralCounsel of the National Labor Relations Board by its Regional Director for theThirteenth Region (Chicago,Illinois), issued his complaint dated July 2, 1953againstLloyd F. Richardson, Sr., Lloyd F. Richardson, Jr.,' and William L. Richardson,d/b/a Richardson Manufacturing Company, herein called Respondent, alleging thatRespondent had engaged in certain unfair labor practices affecting commerce withinthe meaning of Section 8 (a) (1), (3), and (5) and Section 2 (6) and (7) of theNational Labor Relations Act, as amended, 61 Stat. 136, herein called the Act.1 An original charge was filed on February 12, 1953.2 Lloyd F. Richardson,Jr., is hereinafter referredto simply as Richardson. LLOYD F. RICHARDSON, SR., ETC.151Copies of the charge, complaint, and notice of hearing were duly served upon Re-spondent and the Union.With respect to the unfair labor practices the complaint alleged, in substance,that Respondent (1) since on or about January 28, 1953, has refused to bargaincollectively with the Union as the exclusive representative of its employees in anappropriate unit, in that on that date Respondent discharged Nicholas Bartolomucci,Paul Hurley, and Harry Hambelton, who constituted the Union's bargaining com-mittee; since on or about March 17, 1953, refused to meet or bargain with theUnion, and insisted as a condition precedent to bargaining that certain persons inaddition to those designated by the Union be selected as its representatives for pur-poses of collective bargaining; (2) during the months of September, October, No-vember, and December 1952, and January 1953, reduced the hours of overtime workof Bartolomucci because of his union membership and activity; and (3) discrimina-torily changed the content of Bartolomucci's job for the same reason.The discharge of Bartolomucci, Hurley, and Hambelton is also alleged to havebeen violative of Section 8 (a) (3) of the Act.On July 13, 1953, Respondent filed its answer admitting certain allegations ofthe complaint with respect to the nature of its business, but denying the commissionof any unfair labor practices.Pursuant to notice, a hearing was held at Springfield,Illinois, from July 20 through July 24, 1953, before me, the undersigned TrialExaminer.The General Counsel and Respondent were represented by counsel andparticipated in the hearing.The Union was represented by a Grand Lodge rep-resentative.Full opportunity to be heard, to examine and cross-examine the wit-nesses, and to introduce evidence bearing upon the issues was afforded all parties.During the hearing the complaint was amended to allege, as a further instance ofRespondent's refusal to bargain in good faith, that at a bargaining meeting in Janu-ary or February 1953, Respondent made a wire recording of the proceedings secretlyand without notice to or approval by the Union.At the conclusion of the hearing the parties waived oral argument and weregiven until August 13 to file briefs with me. Subsequently the time in which to filebriefs was extended until September 14.Both the General Counsel and Respondentfiled timely briefs.Upon the entire record in the case and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a partnership having its sole office and plant in Springfield,Illinois,where it is engaged in the manufacture and sale of machine parts and equipment.Respondent in the conduct of its operations has continuously caused quantities ofmaterials valued in excess of$50,000 annually to be purchased and transported ininterstate commerce to its plant in Springfield, Illinois, from and through the States ofthe United States other than the State of Illinois.Respondent similarly sells andcauses to be shipped in interstate commerce from its Springfield plant finished prod-ucts in excess of $100,000 annually.At thetime of the events herein related Re-spondent employed approximately 23 employees.II. THE LABOR ORGANIZATION INVOLVEDLodge No. 628, International Association of Machinists, affiliated with the Ameri-can Federation of Labor, is a labor organization admitting employees of Respondentto membership.M. THE UNFAIR LABOR PRACTICESA. The refusal to bargain and the discriminatory discharges1.The appropriate unit and the Union's majority thereinThe complaintalleges,the answer admits, and I find that all production andmaintenanceemployees of Respondent, excluding office and clerical employees,guards, professional employees, and supervisors as defined in the Act, constituteand at all material times herein have constituted a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (a) and (b) of the Act.The complaintalleges,the answer admits, and I find that since September 18, 1952,the Union has been the duly certified bargaining representative in the above describedunit.I 152DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The refusal to bargain; the discharge of Bartolomucci,Hambelton, and Hurley(a)BackgroundIn the fall of 1951, at a time when the Union was first attemptingto organizeRespondent's employees, Independent Employees Association, herein called the In-dependent, an organization confined to Respondent's employees, was formed. It heldmeetingsin the plant and was extended other assistance by Respondent.NicholasBartolomucci, whose subsequent discharge along with Hambelton and Hurley com-prises the principal subject matter of this case, was active in forming the Independentand became its first vice president.He testified without contradiction to a conver-sationwith Richardson in which the latter, referring to the discharge of four em-ployees, coinciding with the beginning of the organizational activities of the Union,said: "Well, we got rid of these fellows.There won't be no unioncoming inhere."Bartolomucci testified, again without contradiction, that when the contractwith the Independent was consummated one of the Richardsons remarked: "Well,thiswill keep them out for three years." It is apparent that Richardson was refer-ring to the efforts of the Union to organize.Bartolomucci, however, soon became dissatisfied with the Independent and inJune 1952, at one ofitsmeetings,he,Hambelton, Kelly, and another employee,were namedas a committeeto make contact with the Union.Notice of the Union'sfirst organization meeting, held at Bartolomucci's home, was posted on Respondent'sbulletin board.At this meeting and at a subsequent one, also held at Bartolomucci'shome, a number of the employees signed up in the Union. Bartolomucci, Hambel-ton, and Herbert Kelly were selected as the Union's temporary shop committee, withBartolomucci as chairman, and Respondent was advised of it by a letter from theUnion dated July 21, 1952.A Board-conducted election was held on September10 which the Union won. This was followed on September 18 by its certificationby the Board as the bargaining representive of the employees.On November 5,after the Union's certification, the Union advised Respondent by letter that Hurley,Bartolomucci, and Hambelton had been chosenas itspermanent shop committee,with Hurley as chairman.On November 14, 1952, the Union forwarded a proposed contract to Respondentand requested a meeting to discuss it.The parties met on January 19, 1953, withthe Union represented by Hurley, Hambelton, and Bartolomucci, and by EdwardLaFont, a Grand Lodge representative.Richardson, Richardson, Sr., and otherrepresentativesof Respondent were present.Some discussion of the terms of theproposed contract took place and another meeting was agreed upon for January 28at 1 p. m.(b)The discharge of the bargaining committeeOn the morning of January 28,RespondentdischargedBartolomucci,Hurley, andHambelton under circumstances which are hereinafter described.I turn first how-ever, to the workhistory ofBartolomucci,since it was due to a grievance claimedby him that he and the other two were terminated.Bartolomucci came to work for Respondent in July 1950 as a sheet metal worker,his first duties consisting of the insulating of refrigerator doors.Subsequently hecame to perform various other jobs in the plant.In April or May 1951 he was putto work on a Farnham machine.He continued on this until about November 1952,when he was put on a burner,a metal cutting machine which rested upon a tableand cut pieces of steel into211/2 inchlengths.Aftercutting these pieces Bartolomucciordinarily used a semimechanical hoist to transfer them from the table directly tothe floor,or onto pallets resting upon the floor,the latter when they are to be pickedup and shipped.On the afternoon of January 27 Richardson instructed Bartolo-mucci,for the first time during hisworkon the burner,to lift the cut pieces by handrather than by hoist, and to place them on pallets.When Bartolomucci protestedthat they were too heavy and asked for help,Richardson told him that he could notspare him anyone.No reason was given Bartolomucci for the direction to foregothe use of the hoist and none was advanced at the hearing.At about 7:30 on the following morning, a half hour after work commenced,Richardson observed that Bartolomucci was continuing to stack the cut piecesdirectly on the floor instead of on pallets,and when Richardson asked him why hehad not placed them on pallets as directed Bartolomucci replied that the night shifthad not done so and,in effect,that he did not see why he should.Richardson warnedBartolomucci that in the future,if he did not follow instructions, he would be dis-charged.Bartolomucci,followed by Richardson,then went over to where Hambel-ton was working,a distance of a few feet,and told him that he had a grievance. LLOYD F. RICHARDSON, SR., ETC.153Richardson overtook Bartolomucci at Hambelton'smachine and asked him if he hadbusiness there,towhich Bartolomucci replied to him similarly,that he had agrievance.So far,there is no substantial dispute in the record.The next statement attributedto Richardson, however,is incontroversy.According to both Bartolomucci andHambelton,upon being informed by Bartolomucci that he was lodging a grievancewith Hambelton, Richardson said: "All right, clock out."Richardson's testimonyon the other hand is that he said: "Get your Committee and come to the office." Icredit the testimony of Bartolomucci and Hambelton on this point.Following this conversation Richardson went to his office while Bartolomucci andHambelton picked up Hurley and proceeded toward the plant entrance.This wasshortly before 8 a. m.After a few minutes' conversation at the door they steppedoutside, again conferred briefly, and got in Hurley's car and drove to a nearby cafewhere they telephoned LaFont. They returned shortly before 9 a. m. with, I find, theintention of resuming work.As they entered the plant door they were stopped byRichardson who told them that he considered that they had quit their jobs. They re-plied that they had not.The three men stood in the entrance lobby until Richardsonobtained their final paychecks.They refused to accept them and left the plant.(c)Continued meetings between Respondent and the UnionAs has been stated, at the meeting between the Union's representatives and thoseof Respondent on January 19 it had been agreed to meet again on January 28 at1p.m.This was on the afternoon of the day of the discharge of Bartolomucci,Hambelton, and Hurley, the Union's bargaining committee.The meeting took placeas scheduled with the discharged committee present, and in addition LaFont andanother representative of the Union.Richardson, Richardson, Sr., L. E. Gray,Respondent's bookkeeper,and Respondent's counsel were present for Respondent.As might be expected the discussion chiefly concerned the discharge of the commit-tee,LaFont demanding that its members be put back to work and Respondentrefusing to do so.This meeting was followed by 6 or 7 others at which Fred Vogelsang,a specialrepresentative of the Union, substituted for LaFont.At all but the last meeting, thatofMarch 30,themembers of the discharged bargaining committee were present.Hanna's credited testimony is that at the meeting on March 30 he asked Vogelsangwhere the Union's committee was and Vogelsang replied that he did not know butthat he was willing to proceed in their absence.Some agreement was reached oncertain provisions of a contract.When the meeting concluded Hanna asked Vogel-sang about another meeting to which Vogelsang replied that he would have to getanother bargaining committee.During the first week in April,Vogelsang,according to his testimony,telephonedHanna and told him that he could not get another committee together, but asked fora meeting.On cross-examination he admitted that he also told Hanna that he wouldbe out of town and would let Hanna know'when he returned.While I find it truethat Vogelsang was unable to find employees willing to serve on the bargaining com-mittee,I do not find that this was the reason for notmeetingin April, but ratherVogelsang's expected absence from the city.Vogelsang next got in touch with Hanna on May 4 or 5 when he telephoned himto arrange the date of a further meeting.What was said between them is in dispute.The testimony of Vogelsang is that he told Hanna that he had experienced difficultyin getting a bargaining committee of employees and asked Hanna for a meetingwithout such a committee, to which Hanna replied that Respondent would meet withhim when (he) got a committee." Hanna's testimony is that he merely inquired ifVogelsang had succeeded in obtaining a bargaining committee,and when Vogelsangreplied that he had not, he asked him if he wished to proceed, to which Vogelsangexpressed his reluctance to do so, stating that the employees themselves should knowatfirst hand what transpired at the negotiations.Vogelsang, still according toHanna, said that he would see what could be done about forming a new committeeand would again get in touch with him.No new committee was formed, norepresentative of the Union requested a further meeting,and none was held.I credit Hanna's testimony,the gist of which is that the Union,not Respondent,suggested the advisability of continuing negotiations only in the presence of a bar-gaining committee of employees, and that Respondent at no time took an adamantstand in opposition to it or conditioned further bargaining upon it. I base thisconclusion partly upon the fact that Respondent had met with representatives of theUnion on every occasion but that of March 30, when the Union's committee forthe first time failed to show up, and no reason appears why it should refuse to do sothereafter.Moreover,I find Vogelsang's recollection faulty in some respects, for 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDexample as to the date of the last bargaining meeting, which he placed as occurringon March 17, but which I have found took place on March 30. Also, when asked oncross-examination whether it was his own idea that a committee should be presentduring the negotiations, he testified that he said he thought it would be desirable,although he did not think that he suggested it.Moreover, Vogelsang's testimonyon direct is not that Hanna refused to meet with him in the absence of a committee,but told him only that Respondent would meet with him when he got a committee.I do not find, as alleged in the complaint, that Respondent refused to meet withthe Union after March 17, 1953, nor do I find that Respondent conditioned furtherbargaining upon the presence of a committee. This does not affect my finding here-inafter, on other grounds, that Respondent failed to bargain with the Union.2(d) Respondent's defense to the dischargesRespondent's defense to the discharge of Bartolomucci, Hambelton and Hurley,is that they left their places of work and Respondent's premises during workinghours without prior permission, in violation of an established rule. It isnot con-tended that there was any formal rule posted in the plant with respect to the clockingout of employees before their regular quitting time.Respondent, however,cites aninstruction given the three committee members by Richardson on January 15, con-cerning which there is no dispute, to the effect that thereafter when an employeehad a grievance or there was any union business to be conducted he should go tothe office, check out with Gray, discuss the grievance, and check backin again.Richardson admitted that this instruction pertained solely to discussionof unionbusiness and not to any other matters with which the employees might be concerned,and testified that it was designed to prevent employees from congregating on thework floor.There was no time clock in the plant, and the practice when an employee desired toabsent himself from the plant was to obtain permission before leaving, and at theend of the day to deduct the time lost by making a notation on his workslips.It isevident that a further purpose for Respondent's "rule" as to checking out was thatRespondent might keep accurate record of the time spent on business other thanthat of production.When Richardson told Bartolomucci and Hambelton to "clockout" and the committee left the plant, the purposes of Respondent's "rule" wereserved.There was no congregating on the floor and Richardson had knowledge ofthe time they stopped their work, thus enabling him to note their departure.As tomaking the customary notations on their time slips at the end of the day, Bartolo-mucci,Hambelton, and Hurley were unable to do this because, admittedly, theRespondent did not permit them to reenter the plant upon their return shortlybefore 9 a. in.ConclusionsThere was some evidence introduced by Respondent to show prior dissatisfactionwith Bartolomucci as an employee.One instance cited is that when he was trans-ferred to the Farnham machine in 1952, he stated that the machine made himnervous and dirty and that he did not like to operate it, took too long in oiling it,and completed several pieces of material unsatisfactorily. I am not impressed bythese instances, which appear to me to be trivial in character.Moreover, they werenot assigned as a reason for his discharge on January 28, Richardson at the timeadvancing only the reason that the three men had "quit." This reason is not con-sistentwith the defense made at the hearing, which is the alleged violation of acompany rule.Moreover, any prior dissatisfaction with Bartolomucci's work wouldnot suffice to explain the termination of Hambelton and Hurley,concerning whoseefficiency as employees no question was raised.2 An additional allegation that Respondent, in January or February 1953, by makinga wire recording of the proceedings of one of the bargaining meetings, secretly and withoutnotice to or approval by the Union, failed to bargain in good faith, I find to be withoutmerit under the circumstances obtaining here.A recording device which transcribed whatwas said by the representatives of the parties admittedly was set up in an adjoining room,with a communicating door open. It was done, it is true, without the prior knowledge orapproval of the Union's representatives.But it could record no more than Respondent'srepresentatives themselves heard or more than any representative of either party couldhave recorded by taking notes if he had been so disposed. Furthermore, no subsequentuse was made of the recording.My finding would perhaps be otherwise had the partiesagreed that no notes should be made of the meeting, or had disagreed as to the method ofdoing so. Such was not the case here. LLOYD F. RICHARDSON, SR., ETC.155Nor do I see here any actual violationof Respondent's instructions of January 15.Ihave foundthat whenBartolomucci told Richardson on the plant floor in thepresence of Hambelton that he had a grievance,Richardson told both of them toclock out,without saying anything about coming to the office.This constitutedpermissionto quit work.It has been foundthatinstead of going to the office thethree left the plant to conferwith theUnion's representative,returning an hourlaterwiththe intention of going towork.Assuminga violation of Respondent's"rule," it was at the most a technical one, sincethe purposes of therule, that isRespondent's knowledgeof the timeof leavingwork and theprevention of congre-gating on the plant floor, wereboth served.On the record viewed as a whole I find that the reason which Respondent latercame to advance for the discharge of the Union'sbargaining committee was apretext but little more persuasive than its original reason, thattheyhad quit theiremployment.While it maybe grantedthat it would have beena preferable pro-cedure forthe committeeto have waiteduntilthe end of the day to take upBartolomucci's grievancewith the Union's representative and with Respondent, andeven assuming,which Ido not, a technical violation of the instructions of January15, I believethat Respondentwould nothave resorted to the extreme penalty ofdischarge had it not been fortheirunion activities.As I have found,Respondent had encouraged and assisted the formation of theIndependent.Richardson, accordingto his own statement,viewed the contract withthe Independent as an effective means of keepingout the Union,and expressed thebelief thatthe previousdischargeof four employees would servethe same purpose.Bartolomuccihad been themost active of the employees in forming the Independent.Subsequently,he became dissatisfiedwiththe Independentand tookthe lead informing theUnion.Still later, the Union'sbargaining committee was told thatthey must clock out whenhandling union business, a requirementwhich the recordshows had not been imposedupon them when theywere active in the Independent.Respondent must have foreseenthe impactupon the minds of theemployees whichwould result fromthe dischargeof their representativeson the veryday Respondentwas due to resume contract negotiations.While it istrue thatthe meeting took placeas scheduled,withthe bargaining committee present,it is also evident that itsprestigemust have been seriously impairedby the dischargeof its members and itseffectiveness as a bargaining representativedestroyed.The employeescould drawbut one conclusion: if the committee could not help itselfitcouldnot help them.That this would be theeffect is so apparentthatit is difficult not to believe thatthat was Respondent's purpose.The consequence, inevitably,was the final disinte-gration of contract negotiations,a result clearly attributable to Respondent.I have found above that Respondent did not, by refusing to meet with any repre-sentative of theUnion after March 17,or by insisting upon the presence of acommittee of employees as a condition precedent to continued meetings,or by makinga recording of one meeting,thereby failto bargain in good faithwith the Union.This wasnot the gravamen of Respondent'soffense, whichwas, to repeat, thatby discharging the employees who composed the bargaining committee it destroyedits effectiveness and disrupted the bargaining negotiations.By this action Respondentdictated,in effect, who should and who should not sit onthe otherside of thebargaining table.In this case the discriminatory discharges are inseparable from the refusal tobargain.I find that Respondent,by discriminating with respect to the hire andtenure of employmentof NicholasBartolomucci,HarryHambelton,and Paul Hurleyby discharging them onJanuary 28, 1953, thereby failedto bargain in good faithwith the Union and interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section7 of the Act. TherebyRespondentviolated Section 8 (a) (3) and(5) of the Act.B. Other alleged discrimination against BartolomucciThe complaint alleges that during the latter part of 1952 and in January 1953Respondent discriminatorily reduced Bartolomucci'shours ofworkand changedthe content of his job.The recordshows that during the first 6 monthsof 1952,before the beginningof union organization, Bartolomucci performed approximately222 hoursof over-time work,in contrastwith 133hours for Goodson, another employee, whereasduring the next 6 months, after he became active in the Union,he worked only103 hours overtime compared with 188 hours for Goodson. Between October 24and December5, 1952,Bartolomucci worked overtime 30 hours while Smith, anew employee,worked 70hours.All threeof these employees did substantially thesame work. 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn view of Respondent's demonstrated hostility to the Union, as instanced, amongother things, by his subsequent discharge of Bartolomucci, this disparity in hoursof overtime creates the suspicion that it, too, was motivated by Bartolomucci's unionactivity.Suspicion, however, is not enough.The record does not reveal that Bar-tolomucci every requested to work overtime and was refused, or that he ever pro-tested when such work was not assigned him. It shows, on the other hand, thaton occasion he refused such work when it was offered.Reference has been made to the fact that on the afternoon before his dischargeRichardson instructed Bartolomucci to remove the material on which he was work-ing on to pallets by hand, rather than by the hoist he had ben using. I do not findthat this change in method amounted to a change in the content of his job, as thatterm is generally understood, and as is contended by the General Counsel. It doesnot appear, partly no doubt by reason of the fact that he was discharged the nextday, that this requirement was more than temporary.I find that the General Counsel has not met the burden upon him of establishingdiscrimination in these two respects by a preponderance of the credible evidence.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCI iThe activities of Respondent set forth in section III, above, occurring in connec-tion with the operations of Respondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYSince I have found that Respondent has engaged in certain unfair labor practices,I shall recommend that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.I have found that Respondent discharged Nicholas Bartolomucci, Harry Hambel-ton, and Paul Hurley, the Union's bargaining committee, on January 28, 1953, be-cause of their union membership and activity. I will therefore recommend thatRespondent offer each of them immediate and full reinstatement to his former orsubstantially equivalent position,3 without prejudice to his seniority and other rightsand privileges and make each of them whole for any loss of pay he may have suf-fered equal to the amount he would have earned as wages from the date of his dis-charge to the date of the offer of reinstatement less his net earnings' during saidperiod, to be computed on a quarterly basis in the manner established by the Boardin F.W. Woolworth Co .5Having found that Respondent has refused to bargain collectively in good faithwith the Union as the representative of the employees in an appropriate unit, I willrecommend that Respondent, upon request, bargain collectively with the Union asthe exclusive statutory representative of the employees in the unit herein found appro-priate and, if an agreement is reached, embody such understanding in a signed agree-ment.I have found that Respondent has interfered with, restrained, and coerced its em-ployees.In my opinion Respondent's conduct discloses a fixed purpose to defeatself-organization and its objectives.Because of Respondent's unlawful conduct andits underlying purpose I believe that the unfair labor practices found are persuasivelyrelated to the other unfair labor practices proscribed by the Act, and that the dangerof their commission in the future is to be anticipated from the course of Respond-ent's conduct in the past.The preventative purposes of the Act, in my opinion, willbe thwarted unless the recommendations are coexistent with the threat. In ordertherefore to make effective the interdependent guarantees of Section 7, to prevent arecurrence of unfair labor practices and to minimize strife which burdens and ob-structs commerce, and thus to effectuate the policies of the Act, I will recommendthat Respondent cease and desist from infringing in any manner upon the rightsguaranteed by Section 7 of the Act.6Having found that the General Counsel has failed to sustain the burden of provingthat Respondent failed to bargain in good faith with the Union by secretly recordingthe proceedings of a bargaining meeting or discriminated against Bartolomucci, byO The ChaseNatsonalBank of the City of New York, San Juan, Puerto Rico,Branch,65 NLRB, S27.Crossett LumberCo., 8 NLRB 440.90 NLRB 289ON. L R B V. Express Publishing Company,312 U.S 426;N. L R. B. v. EntwistleManufacturingCo.,120 F.2d 532(C. A. 4). LLOYD F. RICHARDSON, SR., ETC.157withholding overtime work from him because of his union membership and activity,or by changing the content of his job, I will recommend that the complaint be dis-missed in these respects.Upon the basis of the foregoing findings of fact and upon the entire record in thecase I make the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaning of Section 2 (6) and(9) of the Act.2.LodgeNo. 628, International Association of Machinists,AFL, is a labor organ-ization within the meaning of Section 2 (5) ofthe Act.3.By discharging Nicholas Bartolomucci,Harry Hambelton,and Paul Hurley,on January28, 1953,Respondent has violated Section 8 (a) (3) of the Act.4.All production and maintenance employees of Respondent,excluding officeand clerical employees,guards, professional employees,and supervisors as definedin the Act, constitute,and at all times material herein have constituted,a unit ap-propriate for the purposes of collective bargaining within the meaning of Section9 (a) and(b) ofthe Act.5.Lodge No. 628,International Association of Machinists, AFL, at all times onand after September 18, 1952,has been the exclusive bargaining representativewithin the meaning of Section 9 (a) of the Act of all employees in the aforesaid unitfor the purposes of collective bargaining.6. In refusing to bargain collectively with Lodge No. 628,International Associa-tion of Machinists,AFL, bydischarging its bargaining committee,Respondent hasengaged in and is engaging in an unfair labor practice within the meaning of Sec-tion 8(a) (5) ofthe Act.7.By interfering with,restraining,and coercing its employees in the exercise ofthe rights guaranteed in Section7 of theAct, Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a) (1) of theAct.9.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.10.Respondent has not by making a secret recording of the proceedings of abargaining meeting, by denying overtime pay to Bartolomucci,or by changing thecontent of his job,engaged in unfair labor practices.[Recommendations omitted from publication.]Appendix ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, we hereby notify our employees that:WE WILL NOT in any manner interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization, to form labor organizations, tojoin or assist Lodge No. 628, International Association of Machinists, AFL, orany other labor organization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, and to refrain from anyor all of such activities except to the extent that such right may be affected byan agreement requiring membership in a labor organization as a condition ofemployment as authorized in Section 8 (a) (3) of the Act.WE WILL offer to the employees named below immediate and full reinstate-ment to their former or substantially equivalent positions without prejudice toany seniority or other rights and privileges previously enjoyed, and make themwhole for any loss of pay suffered as a result of the discrimination.Nicholas BartolomucciHarry HambeltonPaul HurleyWE WILL bargain collectively upon request with the above-named Union asthe exclusive representative of all employees in the bargaining unit describedherein with respect to rates of pay, hours of employment, or other conditions 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDof employment and, if an understanding is reached,embody suchunderstandingin a signed agreement.The bargaining unit is:All productionand maintenance employees,excludingoffice and clericalemployees,guards, professional employees, and supervisors as defined inthe Act.All ouremployees are free to become or remain members of the above-namedUnion or any other labor organization.We willnot discriminate in regard to hireor tenure of employment or any term or conditionof employmentagainst any em-ployeebecause of membership in or activity on behalf of any such labororganization.LLOYD F. RICHARDSON, SR., LLOYD F.RICHARDSON, JR.,ANDWILLIAM L. RICHARDSON,D/B/ARICHARDSONMANUFACTURING COMPANY,Employer.Dated----------------By----------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.T. C. WHEATON COMPANY AND WHEATON GLASS COMPANYandDISTRICTNo. 1, INTERNATIONAL ASSOCIATION OF MACHINISTS, AFL, PETI-TIONER.Cases Nos. 4-RC-2149 and 4-RC-250. July 12, 1954Decision,Direction of Election,and OrderUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeWilliam Naimark, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate units :The Petitioner seeks to sever separate units of welders and ma-chinists from an existing production and maintenance unit.TheEmployer and the Intervenors, Glass Bottle Blowers Association ofthe United States and Canada, AFL, and its Local No. 219, contendthat (1) craft units are not appropriate in the glass industry' and1 The Board has held that,with certain exceptions not applicable in this case,the rightof separate representation should not be denied the members of a craft group merely be-cause they are employed in an industry which involves integrated production processesand in which the prevailing pattern of bargaining is industrial in character.Accordingly,we reject this contention.American Potash & Chemical Corporation,107 NLRB 1418.109 NLRB No. 28.